DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are acknowledged and appreciated.  After review of the invention, prior art and applicable arguments, Examiner agrees that the “consists of” language in claims 16 and 36 pertaining to the “at least one [UHMW-PE]” limits the particular clause of the claim only.  In other words, the textile material is limited to only UHMW-PE, but the invention may include other non-claimed components.  

Affidavit/Declaration
The Declaration submitted 10/21/2021 is acknowledged and has been considered.

Allowable Subject Matter
Claims 16, 17, 19-24, 26-36 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 16 or 36, a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective, and thrust-protective resistance and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).